Exhibit 10.5

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

BY AND AMONG TEXEN OIL & GAS, INC.,
PAUL LEMMON, ROBERT BAKER, TEXAS
GOHLKE PARTNERS, INC.,
HARRY P. GAMBLE IV, AND THE PERSONS
IDENTIFIED ON SCHEDULE A HERETO.

 

 

 

 

 

 

--------------------------------------------------------------------------------

Dated as of August 1, 2002

ARTICLE I

Definitions

2

ARTICLE II

Transactions; Terms of Merger; Manner of Converting Shares

6

2.1

Exchange of Securities

6

2.2

Consideration

6

2.3

Exchange of Shares

6

2.4

Legending of Securities

6

2.5

Fractional Shares

7

2.6

Time and Place of Closing

7

2.7

Directors and Officers

7

2.8

Tax Consequences

7

2.9

Lost, Stolen or Destroyed Certificates

7

ARTICLE III

Representations and Warranties of TEXEN and TEXEN Insiders

7

3.1

Organization; Standing and Power

7

3.2

Authorization; Enforceability

8

3.3

Investment Representations

8

3.4

No Violation or Conflict

8

3.5

Consents of Governmental Authorities and Others

8

3.6

Conduct of Business

9

3.7

Litigation

9

3.8

Brokers

10

3.9

Compliance

10

3.10

Charter, Bylaws and Corporate Records

10

3.11

Subsidiaries and Investments

10

3.12

Capitalization

10

3.13

Rights, Warrants, Options

11

3.14

Commission Filings and Financial Statements

11

3.15

Absence of Undisclosed Liabilities

11

3.16

Real Property

12

3.17

List of Accounts and Proxies

12

3.18

Personnel

12

3.19

Employment Agreements and Employee Benefit Plans

12

3.20

Tax Matters

13

3.21

Material Agreements

14

3.22

Guaranties

14

3.23

Environmental Matters

15

3.24

Intellectual Property Rights

15

3.25

Licenses

15

3.26

Absence of Certain Business Practices

16

3.27

Disclosure

16

3.28

Shares Owned by TEXEN Insiders

16

ARTICLE IV

Representations and Warranties of PARTNERS and the Sellers

16

4.1

Organization

17

4.2

Authorization; Enforceability

17

4.3

No Violation or Conflict

17

4.4

Consents of Governmental Authorities and Others

17

4.5

Conduct of Business

17

4.6

Litigation

18

4.7

Brokers

18

4.8

Compliance

18

4.9

Charter, Bylaws and Corporate Records

19

4.10

Subsidiaries and Investments

19

4.11

Capitalization

19

4.12

Rights, Warrants, Options

19

4.13

Absence of Undisclosed Liabilities

19

4.14

Real Property

20

4.15

Licenses

20

4.16

Intellectual Property Rights

20

4.17

Employment Agreements and Employee Benefit Plans

20

4.18

Tax Matters

21

4.19

Material Agreements

21

4.20

Guaranties

22

4.21

Accounts and Notes Receivable

22

4.22

Absence of Certain Business Practices

23

4.23

Disclosure

23

4.24

Title to Securities

23

4.25

Authority

23

4.26

Knowledge and Experience

24

4.27

Accredited Investor; Financial Means

24

4.28

Opportunity to Question; Adequate Information

24

4.29

Risks Relating to Exchange

24

4.30

Investment Intent

24

4.31

Resale of the Securities

24

ARTICLE V

Additional Agreements

25

5.1

Survival of the Representations and Warranties

25

5.2

Investigation

25

5.3

Indemnification

25

5.4

Indemnity Procedure

26

5.5

General Release

27

ARTICLE VI

Closing; Deliveries; Conditions Precedent

27

6.1

Closing; Effective Date

28

6.2

Deliveries

28

6.3

Conditions Precedent to the Obligations of PARTNERS

29

6.4

Conditions Precedent to the Obligations of TEXEN

30

6.5

Best Efforts

30

6.6

Termination

31

ARTICLE VII

Covenants

31

7.1

General Confidentiality

31

7.2

Continuing Obligations

32

7.3

Tax Treatment

32

ARTICLE VIII

Miscellaneous

32

8.1

Notices

32

8.2

Entire Agreement; Incorporation

33

8.3

Binding Effect

33

8.4

Assignment

33

8.5

Waiver and Amendment

33

8.6

No Third Party Beneficiary

34

8.7

Severability

34

8.8

Expenses

34

8.9

Headings

34

8.10

Other Remedies; Injunctive Relief

34

8.11

Counterparts

35

8.12

Remedies Exclusive

35

8.13

Governing Law

35

8.14

Jurisdiction and Venue

35

8.15

Participation of Parties

35

8.16

Further Assurances

36

8.17

Publicity

36

8.18

Limited Recourse

36

 

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

SHARE EXCHANGE AGREEMENT

(this "Agreement"), dated as of August 1, 2002, by and among TEXEN OIL & GAS,
INC., a Nevada corporation ("TEXEN"), PAUL LEMMON and ROBERT BAKER (collectively
the "TEXEN INSIDERS"), TEXAS GOHLKE PARTNERS, INC., a Texas corporation,
("PARTNERS"), HARRY P. GAMBLE, IV and ( "PARTNERS INSIDER") and the Persons
identified on Schedule A hereto (the "SELLERS").



W I T N E S S E T H:

WHEREAS

, the respective Boards of Directors of TEXEN and PARTNERS each has determined
that it is in the best interests of their respective stockholders for TEXEN to
acquire PARTNERS through an exchange of shares of TEXEN Common Stock for the
issued and outstanding PARTNERS Stock (as more fully described in Article II
below), in an acquisition that constitutes a tax-free transaction meeting the
requirements of Section 368 (a)(1)(B) of the Code, and will result in PARTNERS
becoming a direct subsidiary of TEXEN upon the terms and conditions set forth
herein; and



WHEREAS

, TEXEN is a publicly held Nevada corporation engaged principally in the
business of oil and gas exploration and production; and



WHEREAS

, the Sellers collectively own up to one hundred percent (100%) of the issued
and outstanding capital stock of PARTNERS (the "PARTNERS Stock"), and desire to
sell to TEXEN, and TEXEN desires to acquire, on the terms and subject to the
conditions set forth in this Agreement, the PARTNERS Stock;



NOW, THEREFORE

, in consideration of the premises and the respective mutual covenants,
representations and warranties herein contained, the parties hereto hereby agree
as follows:



ARTICLE I - Definitions

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

"Affiliate" shall mean with respect to a specified Person, any other Person
which, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to a Person (a) any
other Person which beneficially owns or holds ten percent (10%) or more of any
class of voting securities or other securities convertible into voting
securities of such Person or beneficially owns or holds ten percent (10%) or
more of any other equity interests in such Person, (b) any other Person with
respect to which such Person beneficially owns or holds ten percent (10%) or
more of any class of voting securities or other securities convertible into
voting securities of such Person, or owns or holds ten percent (10%) or more of
the equity interests of the

 

-2-

--------------------------------------------------------------------------------

other Person, and (c) any director or senior officer of such Person. For
purposes of this definition, the term "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

"Agreement" shall mean this Share Exchange Agreement together with all exhibits
and schedules referred to herein, which exhibits and schedules are incorporated
herein and made a part hereof.

"Certificates" shall have the meaning set forth in Section 2.3.

"Closing" shall have the meaning set forth in Section 2.6.

"Closing Date" shall mean the date that the Closing takes place.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Commission" shall mean the United States Securities and Exchange Commission.

"Consideration Shares" shall have the meaning set forth in Section 2.2.

"Conversion" shall mean the conversion of all the issued and outstanding
Preferred Stock of PARTNERS to PARTNERS Common Stock consented to by a majority
of the holders of such Preferred Stock in connection with this Transaction.

"Employee Benefit Plans" shall have the meaning set forth in Section 3.19.

"Environmental Laws" shall have the meaning set forth in Section 3.23.

"ERISA" shall have the meaning set forth in Section 3.19.

"Exchange Ratio" shall have the meaning set forth in Section 2.2.

"Financial Statements of TEXEN" shall mean (i) the unaudited balance sheet and
the unaudited statements of income, cash flow and retained earnings of TEXEN for
the nine month period ended March 31, 2002; and, (ii) the audited balance sheet
and the audited statements of income, cash flow and retained earnings of TEXEN
for the fiscal year ended June 30, 2001, including in each such case any related
notes, each prepared according to GAAP consistently applied with prior periods,
except as set forth on Schedule 3.14.

"GAAP" shall have the meaning set forth in Section 3.14.

"Governmental Authorizations" shall have the meaning set forth in Section 3.25.

 

-3-

--------------------------------------------------------------------------------

"Guaranty" shall mean, as to any Person, all liabilities or obligations of such
Person, with respect to any indebtedness or other obligations of any other
Person, which have been guaranteed, directly or indirectly, in any manner by
such Person, through an agreement, contingent or otherwise, to purchase such
indebtedness or obligation, or to purchase or sell property or services,
primarily for the purpose of enabling the debtor to make payment of such
indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor.

"Indemnified Party" shall have the meaning set forth in Section 5.4.

"Indemnifying Party" shall have the meaning set forth in Section 5.4.

"Intellectual Property" shall mean the rights to any patent, trademark,
copyright, service mark, invention, software, software code, trade secret,
technology, product, composition, formula, method or process.

"Investments" shall mean, with respect to any Person, all advances, loans or
extensions of credit to any other Person (except for extensions of credit to
customers in the ordinary course of business), all purchases or commitments to
purchase any stock, bonds, notes, debentures or other securities of any other
Person, and any other investment in any other Person, including partnerships or
joint ventures (whether by capital contribution or otherwise) or other similar
arrangement (whether written or oral) with any Person, including, but not
limited to, arrangements in which (i) the first Person shares profits and losses
of the other Person, (ii) any such other Person has the right to obligate or
bind the first Person to any third party, or (iii) the first Person may be
wholly or partially liable for the debts or obligations of such partnership,
joint venture or other entity.

"Knowledge" shall mean, in the case of any Person who is an individual,
knowledge that a reasonable individual under similar circumstances would have
after such investigation and inquiry as such reasonable individual would under
such similar circumstances make, and in the case of a Person other than an
individual, the knowledge that a senior officer or director of such Person, or
any other Person having responsibility for the particular subject matter at
issue of such Person, would have after such investigation and inquiry as such
senior officer, director or responsible Person would under such similar
circumstances make.

"Liabilities" shall have the meaning set forth in Section 3.15.

"Litigation" shall have the meaning set forth in Section 3.7.

"Material Adverse Effect" shall mean any event or condition of any character
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, assets,
liabilities, properties, business or prospects of TEXEN or PARTNERS, as
applicable.

"Material Agreements" shall have the meaning set forth in Section 4.20.

"Material TEXEN Agreements" shall have the meaning set forth in Section 3.21.

 

-4-

--------------------------------------------------------------------------------

"Outstanding TEXEN Common Stock" shall have the meaning set forth in Section
3.12.

"PARTNERS" shall mean TEXAS GOHLKE PARTNERS, INC., a Texas corporation.

"PARTNERS Common Stock" shall mean the shares of common stock, no par value, of
PARTNERS, as further described in Section 4.11.

"PARTNERS INSIDER" shall mean HARRY P. GAMBLE IV.

"PARTNERS Stock" shall have the meaning set forth in Section 4.11 and the
recitals to this Agreement.

"Periodic Reports" shall have the meaning set forth in Section 3.14.

"Person" shall mean any natural person, corporation, unincorporated
organization, partnership, association, limited liability company, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government or any other entity.

"Purchaser Documents" shall have the meaning set forth in Section 3.2.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Sellers" shall mean the Persons identified on Schedule A hereto.

"Subsidiary" of any Person shall mean any Person, whether or not capitalized, in
which such Person owns, directly or indirectly, an equity interest of more than
fifty percent (50%), or which may effectively be controlled, directly or
indirectly, by such Person.

"TEXEN" shall mean TEXEN OIL & GAS, INC., a Nevada corporation.

"TEXEN Common Stock" shall mean the shares of common stock, par value $.00001
per share, of TEXEN, as further described in Section 3.12.

"TEXEN INSIDERS" shall mean PAUL LEMMON and ROBERT BAKER.

"TEXEN Leased Property" shall have the meaning set forth in Section 3.16.

"TEXEN Leases" shall have the meaning set forth in Section 3.16.

"Transaction" shall have the meaning set forth in Section 2.1.

The words "hereof," "herein" and "hereunder" and the words of similar import
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms defined in the singular shall have a comparable
meaning when used in the plural and vice versa.

 

-5-

--------------------------------------------------------------------------------

ARTICLE II - Transaction; Terms of EXCHANGE; Manner of Converting Shares

ARTICLE 2.1
Exchange of Securities. Subject to the terms and conditions set forth herein, on
the Closing Date, each of the Sellers who have executed this Agreement shall
exchange to TEXEN, and TEXEN shall exchange from such Sellers, all of such
Seller's right, title and interest in and to the PARTNERS Stock indicated next
to such Seller's name on Schedule A hereto (the "Transaction"). At the Closing,
each of such Sellers shall deliver to TEXEN all of the certificates representing
the PARTNERS Stock indicated next to such Seller's name on Schedule A, together
with stock powers duly executed by each of the Sellers in blank and sufficient
to convey to TEXEN good and marketable title to the PARTNERS Stock free and
clear of any and all claims, liens, charges, security interests, pledges or
encumbrances of any nature whatsoever.

ARTICLE 2.2
Consideration. The purchase price for the PARTNERS Stock shall be paid by the
issuance to each Seller of 4,000 shares of TEXEN Common Stock, less a reduction
of one (1) share for each $2.50 owed by each Seller of PARTNERS' shares for
delinquent Joint Interest Billing and Lease Operating Expense accounts owed by
certain shareholders of PARTNERS for the operation of the HELEN GOHLKE FIELD
properties of Victoria and Dewitt Counties, Texas, (the "Exchange Ratio") of
TEXEN Common Stock, par value $.00001 per share (collectively, the
"Consideration Shares"), for each share of PARTNERS Stock held by such Seller
and tendered at the Closing. The Consideration Shares shall, upon issuance and
delivery to the Sellers in accordance with the terms hereof, be fully paid,
validly issued and non-assessable, but shall not be registered securities under
the Securities Act of 1933, as amended, (the "Securities Act") pursuant to a
valid exception thereunder.

ARTICLE 2.3
Exchange of Shares. At the Closing, the Sellers shall surrender their
certificate or certificates (the "Certificates") which represent their shares of
PARTNERS Stock and shall promptly upon surrender thereof receive in exchange
therefore the number of whole Consideration Shares issuable in respect to all
shares of PARTNERS Stock held by each Seller (rounded to the nearest share).
TEXEN shall not be obligated to deliver the Consideration Shares which a Seller
is entitled to pursuant to this Agreement until such Seller surrenders their
Certificate or Certificates for exchange as provided in this Section 2.3 or
delivers a lost stock certificate affidavit pursuant to Section 2.9 of this
Agreement.

ARTICLE 2.4
Legending of Securities. Each certificate for Consideration Shares shall bear
substantially the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS. THESE SHARES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED. OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT, IN THE CIRCUMSTANCES, REQUIRED UNDER SAID ACT.

 

-6-

--------------------------------------------------------------------------------

ARTICLE 2.5
Fractional Shares. Notwithstanding any other provision of this Agreement, if a
Seller would otherwise have been entitled to receive a fraction of a share of
TEXEN Common Stock (after taking into account all Certificates delivered by the
Seller), the number of shares issuable to that Seller shall be rounded up to the
next whole number.

ARTICLE 2.6
Time and Place of Closing. The closing of the transactions contemplated hereby
(the "Closing") will take place at 9:00 A.M. on or about August 15, 2002, or at
such other time as the parties, acting through their authorized officers, may
mutually agree. The Closing shall be held at the Law Offices of Harry P. Gamble,
IV, 7700 San Felipe, Suite 500, Houston, Texas 77063, or at such other location
as may be mutually agreed upon by the parties.

ARTICLE 2.7
Directors and Officers. HARRY P. GAMBLE, IV, the current director of PARTNERS,
and PAUL LEMMON and ROBERT BAKER, current directors of TEXEN, together with such
additional Persons as may thereafter be elected or appointed, shall serve as the
directors of PARTNERS and of TEXEN respectively, from and after the Closing, in
accordance with the Bylaws of PARTNERS and the Bylaws of TEXEN, respectively.

ARTICLE 2.8
Tax Consequences. It is the intention of the parties hereto that no taxable
income or gain shall be recognized by any of the Sellers or the PARTNERS
INSIDER, and that the Transaction be deemed a tax-free exchange pursuant to the
Code.

ARTICLE 2.9
Lost, Stolen or Destroyed Certificates. In the event that any Certificates shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by such Seller (setting forth the number of shares of PARTNERS Stock
represented by such lost, stolen or destroyed Certificates), TEXEN shall pay
such Seller the Consideration Shares to which such Seller is entitled.

ARTICLE III - Representations and Warranties of TEXEN and TEXEN INSIDERS

In order to induce PARTNERS to enter into this Agreement and to consummate the
transactions contemplated hereby, TEXEN and the TEXEN INSIDERS, jointly and
severally, make the representations and warranties set forth below to PARTNERS,
the PARTNERS INSIDER and each of the Sellers.

ARTICLE 3.1
Organization; Standing and Power. TEXEN is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. TEXEN and
each of the TEXEN INSIDERS has all requisite right, power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. TEXEN has all corporate right, power and authority to own
or lease and operate its properties, and to conduct its business as presently
conducted and as proposed to be conducted. TEXEN is duly qualified to transact
business as a foreign corporation in all

 

-7-

--------------------------------------------------------------------------------

jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to so qualify
would not have a Material Adverse Effect on TEXEN. Each jurisdiction in which
TEXEN is so qualified is listed on Schedule 3.1 hereto.

ARTICLE 3.2
Authorization; Enforceability. The execution, delivery and performance of this
Agreement by TEXEN and the TEXEN INSIDERS and all other agreements to be
executed, delivered and performed by TEXEN and the TEXEN INSIDERS pursuant to
this Agreement (collectively, the "Purchaser Documents") and the consummation by
TEXEN and the TEXEN INSIDERS of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate or individual action on the
part of TEXEN and the TEXEN INSIDERS, as applicable. This Agreement and the
Purchaser Documents have been duly executed and delivered by TEXEN and the TEXEN
INSIDERS, and constitute the legal, valid and binding obligation of TEXEN and
the TEXEN INSIDERS, enforceable in accordance with their respective terms,
except to the extent that their enforcement is limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors' rights generally and by general principles of equity.

ARTICLE 3.3
Investment Representations. TEXEN is acquiring the PARTNERS Common Stock for its
own account, for investment purposes only and not with a present view or purpose
for the resale or other distribution thereof.

ARTICLE 3.4
No Violation or Conflict. The execution, delivery and performance of this
Agreement and the Purchaser Documents by TEXEN and the TEXEN INSIDERS, and the
consummation by TEXEN and the TEXEN INSIDERS of the transactions contemplated
hereby and thereby: (a) do not violate or conflict with any provision of law or
regulation (whether federal, state or local), or any writ, order or decree of
any court or governmental or regulatory authority, or any provision of TEXEN's
Articles of Incorporation or Bylaws or the equivalent organizational documents
of any of TEXEN's Subsidiaries; and (b) except as set forth on Schedule 3.4
hereto, do not and will not, with or without the passage of time or the giving
of notice, result in the breach of, or constitute a default (or an event that
with notice or lapse of time or both would become a default), cause the
acceleration of performance, give to others any right of termination, amendment,
acceleration or cancellation of or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of TEXEN
or any of its Subsidiaries pursuant to any instrument or agreement to which
TEXEN is a party or by which TEXEN or its properties may be bound or affected,
other than instruments or agreements as to which consent shall have been
obtained at or prior to the Closing, each of which instruments or agreements is
listed in Schedule 3.4 hereto.

ARTICLE 3.5
Consents of Governmental Authorities and Others. No consent, approval, order or
authorization of, or registration, declaration, qualification or filing with any
federal, state or local governmental or regulatory authority, or any other
Person, is required to be made by TEXEN or the TEXEN INSIDERS in connection with
the execution, delivery or performance of this Agreement by TEXEN and the TEXEN
INSIDERS or the consummation by TEXEN and the TEXEN INSIDERS of the transactions
contemplated hereby.

 

-8-

--------------------------------------------------------------------------------

ARTICLE 3.6
Conduct of Business. Except as disclosed on Schedule 3.6 hereto, since June 30,
2002, TEXEN has conducted its businesses in the ordinary and usual course
consistent with past practices and there has not occurred any adverse change in
the condition (financial or otherwise), results of operations, properties,
assets, liabilities, business or prospects of TEXEN, and no such change is
threatened. Without limiting the generality of the foregoing, except as
disclosed on Schedule 3.6, since June 30, 2002, TEXEN has not: (a) amended its
Articles of Incorporation or Bylaws; (b) issued, sold or authorized for issuance
or sale, shares of any class of its securities (including, but not limited to,
by way of stock split or dividend) or any subscriptions, options, warrants,
rights or convertible securities or entered into any agreements or commitments
of any character obligating it to issue or sell any such securities; (c)
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
its capital stock or any option, warrant or other right to purchase or acquire
any such capital stock; (d) suffered any damage, destruction or loss, whether or
not covered by insurance, which has had or could reasonably be expected to have
a Material Adverse Effect on any of its properties, assets, business or
prospects; (e) granted or made any mortgage or pledge or subjected itself or any
of its properties or assets to any lien, charge or encumbrance of any kind; (f)
made or committed to make any capital expenditures in excess of $10,000; (g)
become subject to any Guaranty; (h) granted any increase in the compensation
payable or to become payable to directors, officers or employees (including,
without limitation, any such increase pursuant to any severance package, bonus,
pension, profit-sharing or other plan or commitment); (i) entered into any
agreement which would be a Material Agreement, or amended or terminated any
existing Material Agreement; (j) been named as a party in any Litigation, or
become the focus of any investigation by any government or regulatory agency or
authority; (k) declared or paid any dividend or other distribution with respect
to its capital stock; or (l) experienced any other event or condition of any
character which has had or to TEXEN's or the TEXEN INSIDERS' Knowledge, could
reasonably be expected to have a Material Adverse Effect on TEXEN. Schedule 3.6
sets forth a true and complete list of all bonuses or other distributions made
by TEXEN since December 31, 2001.

ARTICLE 3.7
Litigation. Except as set forth on Schedule 3.7, there are no actions, suits,
investigations, claims or proceedings ("Litigation") pending or, to the
Knowledge of TEXEN or any of the TEXEN INSIDERS, threatened before any court or
by or before any governmental or regulatory authority or arbitrator, (a)
affecting TEXEN (as plaintiff or defendant) which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
TEXEN or (b) against TEXEN or the TEXEN INSIDERS relating to TEXEN's Common
Stock or the transactions contemplated by this Agreement and there exist no
facts or circumstances to the Knowledge of TEXEN or the TEXEN INSIDERS creating
any reasonable basis for the institution of any Litigation against TEXEN or the
TEXEN INSIDERS. Schedule 3.7 sets forth a list of any Litigation commenced
against TEXEN or the TEXEN INSIDERS in the last five (5) years.

 

-9-

--------------------------------------------------------------------------------

ARTICLE 3.8
Brokers. Neither TEXEN nor the TEXEN INSIDERS has employed any broker or finder,
and none of them has incurred or will incur, directly or indirectly, any
broker's, finder's, investment banking or similar fees, commissions or expenses
in connection with the transactions contemplated in this Agreement or the
Purchaser Documents.

ARTICLE 3.9
Compliance. Except as set forth on Schedule 3.9, TEXEN and its Subsidiaries are
in compliance with all federal, state, local and foreign laws, ordinances,
regulations, judgments, rulings, orders and other requirements applicable to
TEXEN and its Subsidiaries and their respective assets and properties,
including, without limitation, those relating to (a) the registration and sale
of the TEXEN Common Stock, (b) the establishment of a public trading market for
the TEXEN Common Stock, (c) the public trading of the TEXEN Common Stock, and
(d) Environmental Laws, the failure to comply with any of which could reasonably
be expected to have a Material Adverse Effect on TEXEN. TEXEN is not subject to
any judicial, governmental or administrative order, judgment or decree.

ARTICLE 3.10
Charter, Bylaws and Corporate Records. A true, correct and complete copy of (a)
the Articles of Incorporation of TEXEN, as amended and in effect on the date
hereof, (b) the Bylaws of TEXEN, as amended and in effect on the date hereof,
and (c) the minute books of TEXEN (containing all corporate proceedings from the
date of incorporation) are attached hereto as Schedule 3.10. Such minute books
contain accurate records of all meetings and other corporate actions of the
board of directors, committees of the board of directors, incorporators and
shareholders of TEXEN from the date of its incorporation to the date hereof
which were memorialized in writing. No actions have been taken since the date of
TEXEN's incorporation that are not memorialized in writing.

ARTICLE 3.11
Subsidiaries and Investments. Except as described on Schedule 3.11, TEXEN has no
Subsidiaries or Investments. TEXEN owns seventy-seven and seventy-five
hundredths percent (77.75%) of the issued and outstanding capital stock of the
Subsidiaries listed on Schedule 3.11.

ARTICLE 3.12
Capitalization. The authorized capital stock of TEXEN consists solely of
100,000,000 shares of common stock, $.00001 par value per share, of which
45,448,879 shares are issued and outstanding (the "Outstanding TEXEN Common
Stock"). All shares of Outstanding TEXEN Common Stock have been duly authorized,
are validly issued and outstanding, and are fully paid and nonassessable. No
securities issued by TEXEN from the date of its incorporation to the date hereof
were issued in violation of any statutory, contractual or common law preemptive
rights. There are no dividends which have accrued or been declared but are
unpaid on the capital stock of TEXEN. Except as set forth on Schedule 3.12
hereto, all taxes required to be paid in connection with the issuance and any
transfers of TEXEN's capital stock have been paid. All permits or authorizations
required to be obtained from or registrations required to be effected with any
Person in connection with any and all issuances of securities of TEXEN from the
date of TEXEN's incorporation to the date hereof have been obtained or effected
and all securities of TEXEN have been issued and are held in accordance with the
provisions of all applicable securities or other laws. The Outstanding TEXEN
Common Stock constitutes one hundred percent (100%) of the issued and
outstanding

 

-10-

--------------------------------------------------------------------------------

capital stock of TEXEN. The Consideration Shares shall, upon issuance and
delivery to the Sellers in accordance with the terms hereof, be fully paid,
validly issued and non-assessable, but shall not be registered securities under
the Securities Act of 1933. Neither TEXEN nor any of its Subsidiaries has any
option plans, restricted stock plans, or any other plan under which securities
of TEXEN have been or could be issued. There are no registration rights and, to
the Knowledge of TEXEN and the TEXEN INSIDERS, there are no voting trusts,
proxies or other agreements or understandings with respect to any equity
security of any class of TEXEN or with respect to any equity security,
partnership interest or similar ownership interest of any class of any of its
Subsidiaries.

ARTICLE 3.13
Rights, Warrants, Options. Except as set forth on Schedule 3.13, there are no
outstanding (a) securities or instruments convertible into or exercisable for
any of the capital stock or other equity interests of TEXEN or its Subsidiaries;
(b) options, warrants, subscriptions or other rights to acquire capital stock or
other equity interests of TEXEN or its Subsidiaries; or (c) commitments,
agreements or understandings of any kind, including employee benefit
arrangements, relating to the issuance or repurchase by TEXEN or its
Subsidiaries of any capital stock or other equity interests of TEXEN or its
Subsidiaries, or any instruments convertible or exercisable for any such
securities or any options, warrants or rights to acquire such securities.

ARTICLE 3.14
Commission Filings and Financial Statements. Attached hereto as Schedule 3.14 is
a true and complete list of all the Forms 10KSB, 10QSB, 8-K and other required
filings filed by TEXEN with the Commission (collectively the "Periodic Reports")
since TEXEN became subject to the periodic reporting requirements of the
Securities Exchange Act of 1934. All Periodic Reports of TEXEN required to have
been filed with the Commission have been filed in a timely manner, have been
true, accurate and complete in all material respects and have been filed in
compliance with the requirements of the Securities and Exchange Act of 1934.
None of TEXEN's Subsidiaries is required to file any forms, reports or other
documents with the Commission. The Financial Statements of TEXEN: (a) have been
prepared in accordance with the books of account and records of TEXEN; (b)
fairly present, and are true, correct and complete statements in all material
respects of TEXEN's financial condition and the results of its operations at the
dates and for the periods specified in those statements; and (c) have been
prepared in accordance with United States generally accepted accounting
principles ("GAAP") consistently applied with prior periods, except as set forth
on Schedule 3.14.

ARTICLE 3.15
Absence of Undisclosed Liabilities. Other than as disclosed by the Periodic
Reports, the Financial Statements of TEXEN or as disclosed on Schedule 3.15,
TEXEN does not have any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, known or unknown, fixed or
unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent or otherwise, including, without limitation,
liabilities on account of taxes, other governmental charges or Litigation,
whether or not of a kind required by GAAP to be set forth on a financial
statement

 

-11-

--------------------------------------------------------------------------------

("Liabilities"). Except as listed on Schedule 3.15, TEXEN does not have any
Liabilities other than Liabilities fully and adequately reflected in the
Periodic Reports or the Financial Statements of TEXEN. TEXEN and the TEXEN
INSIDERS have no Knowledge of any circumstances, conditions, events or
arrangements which may hereafter give rise to any Liabilities of TEXEN, except
as set forth on Schedule 3.15.

ARTICLE 3.16
Real Property. TEXEN does not own any fee simple interest in real property.
TEXEN does not lease, sublease, or have any other contractual interest,
including mining interests, in any real property other than as set forth on
Schedule 3.16. Schedule 3.16 sets forth a description of each oil and gas
leasehold interest owned by TEXEN, or owned by its wholly owned subsidiary
corporation, Texas Brookshire Partners, Inc., or in which TEXEN has any other
contractual interests (collectively the "TEXEN Leased Property"). Attached
hereto as Schedule 3.16 are true and complete copies of all of the leases,
subleases and other contractual agreements, including oil and gas agreements
(collectively the "TEXEN Leases"), as amended to date, relating to the TEXEN
Leased Property. The TEXEN Leases are valid, binding and in full force and
effect, all rent and other sums and charges payable thereunder are current, and
no notice of default or termination under any of the TEXEN Leases is
outstanding.

ARTICLE 3.17
List of Accounts and Proxies. Set forth on Schedule 3.17 is: (a) the name and
address of each bank or other institution in which TEXEN maintains an account
(cash, securities or other) or safe deposit box; (b) the name and phone number
of TEXEN's contact person at such bank or institution; (c) the account number of
the relevant account and a description of the type of account; (d) the name of
each person authorized by TEXEN to effect transactions therewith or to have
access to any safe deposit box or vault; and (e) all proxies, powers of attorney
or other like instruments to act on behalf of TEXEN in matters concerning its
business or affairs.

ARTICLE 3.18
Personnel. Schedule 3.18 contains the names and annual salary rates and other
compensation of all officers, directors, consultants and employees of TEXEN
(including compensation paid or payable by TEXEN under any employee benefit or
option plans). Schedule 3.18 sets forth a list of all employee policies,
employee manuals or other written statements of rules or policies as to working
conditions, vacation and sick leave.

ARTICLE 3.19
Employment Agreements and Employee Benefit Plans.

(1)   Except as set forth in Schedule 3.19, TEXEN has not had any and does not
have any defined contribution plan and it is not (and was never) part of a
controlled group contributing to any defined contribution plan and is not and
was never a party to any collective bargaining agreement or other employment
contracts. TEXEN has not, nor does it now contribute to any pension,
profit-sharing, option, other incentive plan, or any other type of Employee
Benefit Plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA")), or any health, dental, vision, long
term disability, short term disability, life insurance or other welfare benefits
plan, or have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, insurance, or other
benefits,

 

-12-

--------------------------------------------------------------------------------

except as set forth in Schedule 3.19 and it is not now (and was never) a part of
a controlled group with regard to any of the foregoing. Schedule 3.19 also
contains a true and correct statement of the names, relationship with TEXEN,
present rates of compensation (whether in the form of salary, bonuses,
commissions, or other supplemental compensation now or hereafter payable), and
aggregate compensation for the fiscal year ended June 30, 2001 of each director,
officer, consultant or employee of TEXEN. Except as set forth on Schedule 3.19,
since June 30, 2002, TEXEN has not changed the rate of compensation of any of
its directors, officers, consultants or employees, and TEXEN will not be
required to make any severance payments to any of its directors, officers,
consultants or employees as a result of the Transaction.

(2)   There are no complaints, charges, claims, allegations, grievances, or
litigations pending or threatened which reflect or pertain to: (i) any federal,
state or local labor, employment, anti-discrimination, workers compensation,
disability or unemployment law, regulation or ordinance; (ii) any claim for
wrongful discharge, harassment, discrimination, breach of employment contract or
employment-related tort; or (iii) any employment agreement, restrictive
covenant, non-competition agreement or employee confidentiality agreement,
which, in any such case, if adversely determined, could reasonably be expected
to have a Material Adverse Effect on TEXEN or any of its Subsidiaries.

ARTICLE 3.20
Tax Matters. All tax returns and tax reports required to be filed with respect
to the income, operations, business or assets of TEXEN have been timely filed
(or appropriate extensions have been obtained which extensions are listed on
Schedule 3.20) with the appropriate governmental agencies in all jurisdictions
in which such returns and reports are required to be filed, all of the foregoing
as filed are true, correct and complete in all material respects, and reflect
accurately all Liabilities for taxes of TEXEN for the periods to which such
returns relate, and all amounts shown as owing thereon have been paid. Except as
set forth on Schedule 3.20, all income, profits, franchise, sales, use, value
added, occupancy, property, excise, payroll, withholding, FICA, FUTA and other
taxes (including interest and penalties), if any, collectible or payable by
TEXEN or relating to or chargeable against any of its assets, revenues or income
or relating to any employee, independent contractor, creditor, stockholder or
other third party through the date hereof which were required to be collected
and/or paid by TEXEN, were fully collected and paid by such date or provided for
by adequate reserves. Except as set forth on Schedule 3.20, no taxation
authority has since the date of TEXEN's incorporation, sought to audit the
records of TEXEN for the purpose of verifying or disputing any tax returns,
reports or related information and disclosures provided to such taxation
authority, or for TEXEN's alleged failure to provide any such tax returns,
reports or related information and disclosure. Except as provided on Schedule
3.20, no claims or deficiencies have been asserted against or inquiries raised
with TEXEN with respect to any taxes or other governmental charges or levies
which have not been paid or otherwise satisfied, including claims that, or
inquiries whether, TEXEN has not filed a tax return that it was required to
file, and there exists no reasonable basis for the making of any such claims or
inquiries. TEXEN has not waived any restrictions on assessment or collection of
taxes or consented to the extension of any statute of limitations relating to
taxation other than filing extensions as set forth on Schedule 3.20. TEXEN has
not filed a consent under Section 341(f) of the Code concerning collapsible
corporations, is not and has never been a party to a tax allocation or sharing
agreement or a member of a group filing a consolidated federal income tax
return, and has not been a United States real property holding corporation
within the meaning of Code Section 897 (c)(2), during the applicable period
specified in Code Section 897(c)(1)(A)(ii).

 

-13-

--------------------------------------------------------------------------------

ARTICLE 3.21
Material Agreements.

(1)   Schedule 3.21 sets forth a brief description of all material written and
oral contracts or agreements relating to TEXEN (except with respect to the TEXEN
Leases, which are set forth on Schedule 3.16, which is hereby incorporated by
reference into Schedule 3.21 and made a part thereof), including without
limitation any: (i) contract resulting in a commitment or potential commitment
for expenditure or other obligation or potential obligation, or which provides
for the receipt or potential receipt, involving in excess of Ten Thousand
Dollars ($10,000.00) in any instance, or series of related contracts that in the
aggregate give rise to rights or obligations exceeding such amount; (ii)
indenture, mortgage, promissory note, loan agreement, guarantee or other
agreement or commitment for the borrowing or lending of money or encumbrance of
assets involving more than Ten Thousand Dollars ($10,000.00) in each instance;
(iii) agreement which restricts TEXEN from engaging in any line of business or
from competing with any other Person; or (iv) any other contract, agreement,
instrument, arrangement or commitment that is material to the condition
(financial or otherwise), results of operation, assets, properties, liabilities,
business or prospects of TEXEN (collectively, and together with the TEXEN
Leases, employment agreements, Employee Benefit Plans and all other agreements
required to be disclosed on any Schedule to this Agreement, the "Material TEXEN
Agreements"). TEXEN has previously furnished to PARTNERS true, complete and
correct copies of all written agreements, as amended, required to be listed on
Schedule 3.21.

(2)   Except as set forth on Schedule 3.21, none of the Material TEXEN
Agreements was entered into outside the ordinary course of business of TEXEN,
contains any provisions that will impair or adversely effect in any material way
the operations of TEXEN, or is reasonably likely to be performed at a material
loss.

(3)   The Material TEXEN Agreements are each in full force and effect and are
the valid and legally binding obligations of TEXEN and the other parties
thereto, enforceable in accordance with their respective terms, subject only to
bankruptcy, insolvency or similar laws affecting the rights of creditors
generally and to general equitable principles. TEXEN has not received notice of
default by TEXEN under any of the Material TEXEN Agreements and TEXEN is not in
default thereunder. TEXEN has not received notice of the pending or threatened
cancellation, revocation or termination of any of the Material TEXEN Agreements.

(4)   Except as otherwise indicated on Schedule 3.21, to TEXEN and the TEXEN
INSIDERS' Knowledge, the continuation, validity and effectiveness of the
Material TEXEN Agreements under the current terms thereof will in no way be
adversely affected by the consummation of the transactions contemplated by this
Agreement.

ARTICLE 3.22
Guaranties. Except as set forth on Schedule 3.22, TEXEN is not a party to any
Guaranty, and no Person is a party to any Guaranty for the benefit of TEXEN.

 

-14-

--------------------------------------------------------------------------------

ARTICLE 3.23
Environmental Matters. None of the TEXEN Leased Property nor any other property
used by TEXEN presently or in the past has been used to manufacture, treat,
store, or dispose of any hazardous substance and such property is free of all
such substances such that the condition of the property is in compliance with
applicable Environmental Laws (as defined below). Except as described on
Schedule 3.23, TEXEN is in compliance with all laws, regulations and other
federal, state or local governmental requirements, and all applicable judgments,
orders, writs, notices, decrees, permits, licenses, approvals, consents or
injunctions relating to the generation, management, handling, transportation,
treatment, disposal, storage, delivery, discharge, release or emission of any
waste, pollutant or toxic or hazardous substance (including, without limitation,
asbestos, radioactive material and pesticides) (the "Environmental Laws")
applicable to TEXEN or its business as a result of any hazardous substance
utilized by TEXEN in its business or otherwise placed at any of the facilities
owned, leased or operated by TEXEN, or in which TEXEN has a contractual
interest, including mining interests. Except as described on Schedule 3.23,
neither the TEXEN INSIDERS, nor TEXEN (or its directors or officers), has
received any complaint, notice, order, or citation of any actual, threatened or
alleged noncompliance by TEXEN with any Environmental Laws, and there is no
Litigation pending or, to TEXEN or the TEXEN INSIDERS' Knowledge, threatened
against any of TEXEN, the TEXEN INSIDERS or any director or officer of TEXEN,
with respect to any violation or alleged violation of the Environmental Laws,
and to TEXEN and the TEXEN INSIDERS' Knowledge, there is no reasonable basis for
the institution of any such Litigation.

ARTICLE 3.24
Intellectual Property Rights. Except as set forth on Schedule 3.24, to its
Knowledge, TEXEN has all right, title and interest in each item of its
Intellectual Property necessary for TEXEN to be legally entitled to conduct its
business as presently being conducted. Except as otherwise indicated on Schedule
3.24, TEXEN has not received any written notice that it is in conflict with or
infringing upon the asserted rights of others in connection with its
Intellectual Property and neither the use of such Intellectual Property by TEXEN
nor the operation of its business is, to TEXEN's Knowledge, infringing on nor
has infringed upon any rights of others, and the consummation of the
transactions contemplated hereby will not alter or impair any of its
Intellectual Property.

ARTICLE 3.25
Licenses. Schedule 3.25 lists all material authorizations, consents, approvals,
franchises, licenses and permits required under applicable law or regulation
(the "Governmental Authorizations") for the operation of the business of TEXEN
as presently operated. All the Governmental Authorizations have been duly issued
or obtained and are in full force and effect, and TEXEN is in material
compliance with the terms of all the Governmental Authorizations. Except as set
forth on Schedule 3.25, to TEXEN's Knowledge, no fact or condition exists which
could cause the Governmental Authorizations not to be renewed by the appropriate
governmental authorities in the ordinary course. No material violations have
been recorded in respect of any Governmental Authorization and no proceeding is
pending or, to the Knowledge of TEXEN, threatened, to revoke any Governmental
Authorization. To TEXEN's Knowledge, the execution, delivery or performance by
TEXEN of this Agreement and the other documents contemplated hereby shall not
adversely affect the status of any of the Governmental Authorizations.

 

-15-

--------------------------------------------------------------------------------

ARTICLE 3.26
Absence of Certain Business Practices. None of the TEXEN INSIDERS, nor TEXEN,
nor any Affiliates thereof nor, to the Knowledge of each of TEXEN and each of
the TEXEN INSIDERS, any other Person acting on behalf of TEXEN, acting alone or
together, has with respect to the business or activities of TEXEN: (a) received,
directly or indirectly, any rebates, payments, commissions, promotional
allowances or any other economic benefits, regardless of their nature or type,
from any customer, supplier, trading company, shipping company, governmental
employee or other Person with whom TEXEN has done business directly or
indirectly; or (b) directly or indirectly, given or agreed to give any gift or
similar benefit to any customer, supplier, trading company, shipping company,
governmental employee or other Person who is or may be in a position to help or
hinder the business of TEXEN (or assist TEXEN in connection with any actual or
proposed transaction) which (i) may subject TEXEN to any material damage or any
penalty in any Litigation, (ii) if not given in the past, may have had a
Material Adverse Effect on the assets, business or operations of TEXEN as
reflected in the Periodic Reports or Financial Statements of TEXEN or (iii) if
not continued in the future, may materially adversely affect the assets,
business or operations of TEXEN or subject TEXEN to suit or penalty in any
private or governmental litigation or proceeding.

ARTICLE 3.27
Disclosure. No representation or warranty of the TEXEN INSIDERS or TEXEN
contained in this Agreement, and no statement, report, or certificate furnished
by or on behalf of the TEXEN INSIDERS or TEXEN to PARTNERS, the Sellers or their
agents pursuant hereto or in connection with the transactions contemplated
hereby, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading or omits or will omit to state a material fact necessary
in order to provide PARTNERS and the Sellers with full and proper information as
to the business, financial condition, assets, liabilities, results of operation
or prospects of TEXEN and the value of its properties and the ownership and
operation of TEXEN.

ARTICLE 3.28
Shares Owned by TEXEN INSIDERS. Neither PAUL LEMMON nor ROBERT BAKER owns any
shares of TEXEN common stock. HARRY P. GAMBLE, IV, a former officer and director
of TEXEN and the current President of PARTNERS owns 22,123,897 shares of TEXEN's
common stock. HARRY P. GAMBLE, IV, will tender to TEXEN for cancellation without
consideration at or prior to the Closing 4,000,000 shares of common stock owned
by him.

ARTICLE IV - Representations and Warranties of PARTNERS, PARTNERS INSIDER and
the Sellers Representations and Warranties of PARTNERS and the PARTNERS INSIDER

In order to induce TEXEN and the TEXEN INSIDERS to enter into this Agreement and
to consummate the transactions contemplated hereby, PARTNERS and the PARTNERS
INSIDER make the representations and warranties set forth below to TEXEN, the
TEXEN INSIDERS and each of the Sellers.

 

-16-

--------------------------------------------------------------------------------

ARTICLE 4.1

Organization. PARTNERS is a corporation duly organized, validly existing and in
good standing under the laws of the State of Texas. PARTNERS is not qualified to
transact business as a foreign corporation in any jurisdiction. PARTNERS has the
requisite power and authority to (a) own or lease and operate its properties and
(b) conduct its business as presently conducted.

ARTICLE 4.2
Authorization; Enforceability. PARTNERS and the PARTNERS INSIDER have the
capacity to execute, deliver and perform this Agreement. This Agreement and all
other documents executed and delivered by PARTNERS and the PARTNERS INSIDER
pursuant to this Agreement have been duly executed and delivered and constitute
the legal, valid and binding obligations of PARTNERS and the PARTNERS INSIDER,
assuming the due authorization, execution and delivery of this Agreement by
TEXEN and the TEXEN INSIDERS, enforceable in accordance with their respective
terms, except to the extent that their enforcement is limited by bankruptcy,
insolvency, reorganization or other laws relating to or affecting the
enforcement of creditors' rights generally and by general principals of equity.

ARTICLE 4.3
No Violation or Conflict. The execution, delivery and performance of this
Agreement and the other documents contemplated hereby by PARTNERS and the
PARTNERS INSIDER, and the consummation by PARTNERS and the PARTNERS INSIDER of
the transactions contemplated hereby: (a) do not violate or conflict with any
provision of law or regulation (whether federal, state or local), or any writ,
order or decree of any court or governmental or regulatory authority, or any
provision of PARTNERS' Articles of Incorporation or Bylaws; and (b) except as
set forth on Schedule 4.3 hereto, do not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default, cause
the acceleration of performance or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of
PARTNERS pursuant to any instrument or agreement to which PARTNERS is a party or
by which PARTNERS or its properties may be bound or affected, other than
instruments or agreements as to which consent shall have been obtained at or
prior to the Closing, each of which instruments or agreements is listed in
Schedule 4.3 hereto.

ARTICLE 4.4
Consents of Governmental Authorities and Others. No consent, approval or
authorization of, or registration, qualification or filing with any federal,
state or local governmental or regulatory authority, or any other Person, is
required to be made by PARTNERS or the PARTNERS INSIDER in connection with the
execution, delivery or performance of this Agreement by PARTNERS or the PARTNERS
INSIDER or the consummation by them of the transactions contemplated hereby,
excluding the execution, delivery and performance of this Agreement by the
Sellers.

ARTICLE 4.5
Conduct of Business. Except as disclosed on Schedule 4.5 hereto, since June 30,
2002, PARTNERS has conducted its businesses in the ordinary and usual course
consistent with past practices and there has not occurred any adverse change in
the condition (financial or otherwise), results of operations, properties,
assets, liabilities, business or prospects of PARTNERS, and no such change is
threatened.

 

-17-

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, except as disclosed on
Schedule 4.5, since June 30, 2002, PARTNERS has not: (a) amended its Articles of
Incorporation or Bylaws; (b) issued, sold or authorized for issuance or sale,
shares of any class of its securities (including, but not limited to, by way of
stock split or dividend) or any subscriptions, options, warrants, rights or
convertible securities or entered into any agreements or commitments of any
character obligating it to issue or sell any such securities; (c) redeemed,
purchased or otherwise acquired, directly or indirectly, any shares of its
capital stock or any option, warrant or other right to purchase or acquire any
such capital stock; (d) suffered any damage, destruction or loss, whether or not
covered by insurance, which has had or could reasonably be expected to have a
Material Adverse Effect on any of its properties, assets, business or prospects;
(e) granted or made any mortgage or pledge or subjected itself or any of its
properties or assets to any lien, charge or encumbrance of any kind; (f) become
subject to any Guaranty; (g) granted any increase in the compensation payable or
to become payable to directors, officers or employees (including, without
limitation, any such increase pursuant to any bonus, pension, profit-sharing or
other plan or commitment); (h) amended or terminated any existing Material
Agreement; (i) been named as a party in any litigation, or become the focus of
any investigation by any government or regulatory agency or authority; (j)
declared or paid any dividend or other distribution with respect to its capital
stock; or (k) experienced any other event or condition of any character which
has had or to PARTNERS' Knowledge, could reasonably be expected to have a
Material Adverse Effect on PARTNERS. Schedule 4.5 sets forth a true and complete
list of all bonuses or other distributions made by PARTNERS since June 30, 2002.

ARTICLE 4.6
Litigation. Except as set forth on Schedule 4.6, there are no Litigations
pending before any court or by or before any governmental or regulatory
authority or arbitrator, (a) affecting PARTNERS (as plaintiff or defendant)
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on PARTNERS or (b) against PARTNERS relating to the
PARTNERS Stock or the transactions contemplated by this Agreement. Schedule 4.6
sets forth a list of all Litigation commenced against PARTNERS since the date of
its incorporation.

ARTICLE 4.7
Brokers. PARTNERS and the PARTNERS INSIDER have not employed any broker or
finder, and has not incurred and will not incur any broker's, finder's,
investment banking or similar fees, commissions or expenses in connection with
the share exchange memorialized by this Agreement.

ARTICLE 4.8
Compliance. To its Knowledge, PARTNERS is in compliance with all federal, state,
local and foreign laws, ordinances, regulations, judgments, rulings, orders and
other requirements applicable to it including, without limitation, those
relating to (a) the development, manufacture, packaging, distribution and
marketing of its products, (b) the employment, safety and health of its
employees, and (d) Environmental Laws, the failure to comply with any of which
could reasonably be expected to have a Material Adverse Effect on PARTNERS.
PARTNERS and the PARTNERS INSIDER are not subject to any judicial, governmental
or administrative order, judgment or decree.

 

-18-

--------------------------------------------------------------------------------

ARTICLE 4.9
Charter, Bylaws and Corporate Records. A true, correct and complete copy of (a)
the Articles of Incorporation of PARTNERS, as amended and in effect on the date
hereof, and (b) the Bylaws of PARTNERS, as amended and in effect on the date
hereof, are attached hereto as Schedule 4.9.

ARTICLE 4.10
Subsidiaries and Investments. Except as described on Schedule 4.10, PARTNERS has
no Subsidiaries or Investments.

ARTICLE 4.11
Capitalization. The authorized capital stock of PARTNERS consists of 1,000
shares of common stock, no par value (the "PARTNERS Common Stock"). Prior to the
Conversion, PARTNERS had issued 1,000 shares of PARTNERS Common Stock. The
PARTNERS Common Stock constitutes one hundred percent (100%) of the issued and
outstanding capital stock of PARTNERS. The PARTNERS Stock is owned by the
Sellers in the amounts set forth on Schedule A. All of the PARTNERS Stock has
been duly authorized, is validly issued and outstanding, and is fully paid and
nonassessable. No securities issued by PARTNERS from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of PARTNERS. Except as set forth on
Schedule 4.11 hereto, all taxes required to be paid in connection with the
issuance and any transfers of PARTNERS' capital stock have been paid. All
permits or authorizations required to be obtained from or registrations required
to be effected with any Person in connection with any and all issuances of
securities of PARTNERS from the date of its incorporation to the date hereof
have been obtained or effected and all securities of PARTNERS have been issued
and are held in accordance with the provisions of all applicable securities or
other laws.

ARTICLE 4.12
Rights, Warrants, Options. Except as set forth on Schedule 4.12, there are no
outstanding (a) securities or instruments convertible into or exercisable for
any of the capital stock or other equity interests of PARTNERS; (b) options,
warrants, subscriptions or other rights to acquire capital stock or other equity
interests of PARTNERS; or (c) except as set forth on Schedule 4.12 hereto,
commitments, agreements or understandings of any kind, including employee
benefit arrangements, relating to the issuance or repurchase by PARTNERS of any
capital stock or other equity interests of PARTNERS, or any instruments
convertible or exercisable for any such securities or any options, warrants or
rights to acquire such securities.

ARTICLE 4.13
Absence of Undisclosed Liabilities. Other than as disclosed, PARTNERS do not
have any Liabilities which have not been fully and adequately disclosed herein.
Except as listed on Schedule 4.13, PARTNERS does not have any Liabilities, other
than those associated in the normal operation of its oil, gas and mineral leases
and in the ordinary course of business since June 30, 2002.

 

-19-

--------------------------------------------------------------------------------

ARTICLE 4.14
Real Property. PARTNERS does not own any fee simple interest in real property.
PARTNERS owns certain oil and gas leases, a list of which are attached hereto as
Schedule 4.14. PARTNERS' leases are valid, binding and in full force and effect.
PARTNERS has not received any notice of any pending, threatened or contemplated
eviction or condemnation proceeding affecting any of its leased property or any
part thereof. There are no liabilities associated with any of PARTNERS leases
other than those associated in the normal operation of the leases and in the
ordinary course of business including, without limitation, any liability under
any Environmental Law or regulation.

ARTICLE 4.15
Licenses. Schedule 4.15 lists all material Governmental Authorizations required
under applicable law or regulation for the operation of the business of PARTNERS
as presently operated. All the Governmental Authorizations have been duly issued
or obtained and are in full force and effect, and PARTNERS is in material
compliance with the terms of all the Governmental Authorizations. Except as set
forth on Schedule 4.15, to PARTNERS' Knowledge, no fact or condition exists
which could cause the Governmental Authorizations not to be renewed by the
appropriate governmental authorities in the ordinary course. No material
violations have been recorded in respect of any Governmental Authorization and
no proceeding is pending or, to the Knowledge of PARTNERS, threatened, to revoke
any Governmental Authorization. To PARTNERS' Knowledge, the execution, delivery
or performance by PARTNERS of this Agreement and the other documents
contemplated hereby shall not adversely affect the status of any of the
Governmental Authorizations.

ARTICLE 4.16
Intellectual Property Rights. PARTNERS owns no Intellectual.

ARTICLE 4.17
Employment Agreements and Employee Benefit Plans.

(1)   Except as set forth in Schedule 4.17, PARTNERS has not had any defined
contribution plan and it is not part of a controlled group contributing to any
defined contribution plan and is not a party to any collective bargaining
agreement or other employment contracts. PARTNERS has not, nor does it,
contribute to any pension, profit-sharing, option, other incentive plan, or any
other type of Employee Benefit Plan (as defined in Section 3(3) of ERISA), or
any health, dental, vision, long term disability, short term disability, life
insurance or other welfare benefits plan, or have any obligation to or customary
arrangement with employees for bonuses, incentive compensation, vacations,
severance pay, insurance, or other benefits, except as set forth in Schedule
4.18 and it is not part of a controlled group with regard to any of the
foregoing. Schedule 4.18 also contains a true and correct statement of the
names, relationship with PARTNERS, present rates of compensation (whether in the
form of salary, bonuses, commissions, or other supplemental compensation now or
hereafter payable), and aggregate compensation for the period ended June 30,
2002 of each director, officer, consultant or employee of PARTNERS. Except as
set forth on Schedule 4.17, since June 30, 2002, PARTNERS has not changed the
rate of compensation of any of its directors, officers, consultants or
employees.

 

-20-

--------------------------------------------------------------------------------

(2)   There are no complaints, charges, claims, allegations, grievances, or
litigations pending or threatened which reflect or pertain to: (i) any federal,
state or local labor, employment, anti-discrimination, workers compensation,
disability or unemployment law, regulation or ordinance; (ii) any claim for
wrongful discharge, harassment, discrimination, or employment related tort; or
(iii) any employment agreement, restrictive covenant, non-competition agreement
or employee confidentiality agreement, which, in any such case, if adversely
determined, could reasonably be expected to have a Material Adverse Effect on
PARTNERS.

ARTICLE 4.18
Tax Matters. All tax returns and tax reports required to be filed with respect
to the income, operations, business or assets of PARTNERS have been timely filed
(or appropriate extensions have been obtained which extensions are listed on
Schedule 4.18) with the appropriate governmental agencies in all jurisdictions
in which such returns and reports are required to be filed, all of the foregoing
as filed are true, correct and complete in all material respects, and reflect
accurately all liability for taxes of PARTNERS for the periods to which such
returns relate, and all amounts shown as owing thereon have been paid. Except as
set forth on Schedule 4.18, all income, profits, franchise, sales, use, value
added, occupancy, property, excise, payroll, withholding, FICA, FUTA and other
taxes (including interest and penalties), if any, collectible or payable by
PARTNERS or relating to or chargeable against any of its assets, revenues or
income or relating to any employee, independent contractor, creditor,
stockholder or other third party through the date hereof which were required to
be collected and/or paid by PARTNERS, were fully collected and paid by such
date. Except as set forth on Schedule 4.18, no taxation authority has sought to
audit the records of PARTNERS for the purpose of verifying or disputing any tax
returns, reports or related information and disclosures provided to such
taxation authority, or for PARTNERS' alleged failure to provide any such tax
returns, reports or related information and disclosure. Except as provided on
Schedule 4.18, no claims or deficiencies have been asserted against or inquiries
raised with PARTNERS with respect to any taxes or other governmental charges or
levies which have not been paid or otherwise satisfied, including claims that,
or inquiries whether, PARTNERS has not filed a tax return that it was required
to file, and, to PARTNERS' knowledge, there exists no reasonable basis for the
making of any such claims or inquiries. PARTNERS has not waived any restrictions
on assessment or collection of taxes or consented to the extension of any
statute of limitations relating to taxation other than filing extensions as set
forth on Schedule 4.18. PARTNERS has not filed a consent under Section 341(f) of
the Code concerning collapsible corporations, is not and has never been a party
to a tax allocation or sharing agreement or a member of a group filing a
consolidated federal income tax return and has not been a United States real
property holding corporation within the meaning of Code Section 897(c)(2),
during the applicable period specified in Code Section 897(c)(1)(A)(ii).

ARTICLE 4.19
Material Agreements.

(1)   Schedule 4.19 sets forth a brief description of all material written and
oral contracts or agreements relating to PARTNERS (except with respect to the
leases, which are set forth on Schedule 4.14, which is hereby incorporated by
reference into Schedule 4.19 and made a part thereof), including without
limitation any: (i) contract resulting in a commitment or potential commitment
for expenditure or other obligation or potential obligation, or which provides
for the receipt or potential receipt, involving in excess of Ten Thousand
Dollars ($10,000.00) in any instance, or series of related contracts that in the
aggregate give rise to rights or obligations exceeding such amount; (ii)
indenture, mortgage, promissory note, loan agreement, guarantee or other
agreement or commitment for the borrowing or lending of money or encumbrance of

 

-21-

--------------------------------------------------------------------------------

assets involving more than Ten Thousand Dollars ($10,000.00) in each instance;
(iii) agreement which restricts PARTNERS from engaging in any line of business
or from competing with any other Person; (iv) warranties made with respect to
products manufactured, packaged, distributed or sold by PARTNERS; or (v) any
other contract, agreement, instrument, arrangement or commitment that is
material to the condition (financial or otherwise), results of operation,
assets, properties, liabilities, business or prospects of PARTNERS
(collectively, and together with the leases, employment agreements, Employee
Benefit Plans and all other agreements required to be disclosed on any Schedule
to this Agreement, the "Material Agreements").

(2)   Except as set forth on Schedule 4.19, none of the Material Agreements was
entered into outside the ordinary course of business of PARTNERS, contain any
provisions that will impair or adversely effect in any material way the
operations of PARTNERS, or is reasonably likely to be performed at a material
loss.

(3)   The Material Agreements are each in full force and effect and are the
valid and legally binding obligations of PARTNERS and, to PARTNERS' Knowledge,
the other parties thereto, enforceable in accordance with their respective
terms, subject only to bankruptcy, insolvency or similar laws affecting the
rights of creditors generally and to general equitable principles. PARTNERS has
not received notice of default by PARTNERS under any of the Material Agreements.
Neither PARTNERS, nor, to PARTNERS' Knowledge, any of the other parties to any
of the Material Agreements are in default thereunder. PARTNERS has not received
notice of the pending or threatened cancellation, revocation or termination of
any of the Material Agreements.

(4)   Except as otherwise indicated on Schedule 4.19, to PARTNERS' Knowledge,
the continuation, validity and effectiveness of the Material Agreements under
the current terms thereof will in no way be adversely affected by the
consummation of the transactions contemplated by this Agreement.

ARTICLE 4.20
Guaranties. Except as set forth on Schedule 4.20, PARTNERS is not a party to any
Guaranty, and no Person is a party to any Guaranty for the benefit of PARTNERS.

ARTICLE 4.21
Accounts and Notes Receivable. Except as set forth on Schedule 4.21, all
accounts and notes receivable of PARTNERS have arisen in the ordinary course of
business, represent valid obligations to PARTNERS and, subject only to reserves
for bad debts on the books of PARTNERS, have been collected or are collectible
in the aggregate recorded amounts thereof in accordance with their terms. All
items which are required by GAAP to be reflected as accounts and notes
receivable on the Financial Statements of PARTNERS and on the books of PARTNERS
are so reflected.

 

-22-

--------------------------------------------------------------------------------

ARTICLE 4.22
Absence of Certain Business Practices. Neither PARTNERS nor the PARTNERS
INSIDER, to the Knowledge of each, has with respect to the business or
activities of PARTNERS: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom
PARTNERS has done business directly or indirectly; or (b) directly or
indirectly, given or agreed to give any gift or similar benefit to any customer,
supplier, trading company, shipping company, governmental employee or other
Person who is or may be in a position to help or hinder the business of PARTNERS
(or assist PARTNERS in connection with any actual or proposed transaction) which
(i) may subject PARTNERS to any material damage or any penalty in any civil,
criminal or governmental litigation or proceeding, (ii) if not given in the
past, may have had a Material Adverse Effect on the assets, business or
operations of PARTNERS as reflected in the Financial Statements of PARTNERS or
(iii) if not continued in the future, may materially adversely affect the
assets, business or operations of PARTNERS or subject PARTNERS to suit or
penalty in any private or governmental litigation or proceeding.

ARTICLE 4.23
Disclosure. No representation or warranty of PARTNERS or the PARTNERS INSIDER
contained in this Agreement, and no statement, report, or certificate furnished
by or on behalf of PARTNERS or the PARTNERS INSIDER to TEXEN or its agents
pursuant hereto or in connection with the transactions contemplated hereby,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading or omits or will omit to state a material fact necessary in order to
provide TEXEN with full and proper information as to the business, financial
condition, assets, results of operation or prospects of PARTNERS and the value
of its properties or the ownership or operation of PARTNERS.

Representations and Warranties of Sellers

In order to induce TEXEN and the TEXEN INSIDERS to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Sellers,
severally and not jointly and only as to itself, makes the representations and
warranties set forth below to TEXEN and the TEXEN INSIDERS.

ARTICLE 4.24
Title to Securities. Such Seller is the record and beneficial owner of the
PARTNERS Stock listed opposite its name on Schedule A, and, such shares of
PARTNERS Stock are owned free and clear of any liens, encumbrances, pledges,
security interests and claims whatsoever, including, without limitation, claims
or rights under any voting trust agreements, shareholder agreements or other
agreements.

ARTICLE 4.25
Authority. Such Seller has full right, power and authority to enter into this
Agreement.

 

-23-

--------------------------------------------------------------------------------

ARTICLE 4.26
Knowledge and Experience. Such Seller, individually and/or together with its
professional advisors, has evaluated the merits and risks of acquiring the
Consideration Shares, and has such knowledge and experience in financial, tax
and business matters, including substantial experience in evaluating financial
statements and investing in securities (including the securities of new and
speculative companies) so as to enable such Seller to evaluate the information
made available by TEXEN, the TEXEN INSIDERS, PARTNERS and the PARTNERS INSIDER
to such Seller in order to evaluate the merits and risks of acquiring the
Consideration Shares and to make an informed decision with respect to such
Seller's execution of this Agreement.

ARTICLE 4.27
Accredited Investor; Financial Means. Such Seller represents and warrants that
it is an "accredited investor" as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act. Such Seller has adequate
means of providing for its current financial needs and contingencies, is able to
bear the substantial economic risks of an investment relating to receipt of the
Consideration Shares for an indefinite period of time, has no need for liquidity
in such investment and, at the present time, could afford a compete loss of such
investment.

ARTICLE 4.28
Opportunity to Question; Adequate Information. Such Seller has received a copy
of the TEXEN offering memorandum and has had the opportunity to ask questions of
TEXEN, the TEXEN INSIDERS and PARTNERS and their appropriate executive officers
and has, to the extent desired by such Seller, received answers and additional
information from them which was necessary to evaluate the merits and risks of
acquiring the Consideration Shares pursuant to this Agreement.

ARTICLE 4.29
Risks Relating to Exchange. Such Seller understands the risks associated with
the acquisition of the Consideration Shares. Further, such Seller has carefully
read and considered the matters set forth herein and has taken full cognizance
of and understands the terms of this Agreement.

ARTICLE 4.30
Investment Intent. Such Seller is acquiring the Consideration Shares solely for
investment purposes for its own account and not with a view to, or for, resale
in connection with any distribution thereof. Such Seller understands that the
issuance by TEXEN of the Consideration Shares hereunder has not been registered
under the Securities Act by reason of their contemplated issuance in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act and that the reliance of TEXEN on such exemption from
registration is predicated in part on the representations and warranties of the
Seller set forth in this Agreement. Such Seller acknowledges that a restrictive
legend consistent with the foregoing will be placed on the certificates
representing the Consideration Shares.

ARTICLE 4.31
Resale of the Securities. Such Seller understands that the Consideration Shares
received pursuant to this Agreement may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of unless such transfer or other disposition
has been registered under the Securities Act or, in the opinion of counsel
reasonably satisfactory to TEXEN, is exempt from registration under the
Securities Act, and has been registered or qualified or, in the opinion of such
counsel, is exempt from

 

-24-

--------------------------------------------------------------------------------

registration or qualification under applicable state securities laws. Such
Seller understands that TEXEN and PARTNERS are under no obligation to register
or seek an exemption under the federal securities laws, state securities laws,
or any foreign securities laws or to cause or permit such Consideration Shares
to be transferred in the absence of any such registration or exemption.

ARTICLE V - Additional Agreements

ARTICLE 5.1
Survival of the Representations and Warranties. The representations and
warranties contained in Sections 3.1, 3.2, 3.12, 3.13, 4.1, 4.2, 4.11, 4.12, and
4.25 and the covenants in Section 7.1 shall survive the Closing and remain in
effect indefinitely. The representations and warranties contained in Section
3.23 (relating to environmental matters), shall survive the Closing until the
expiration of three (3) years from the Closing Date. The representations and
warranties contained in Section 3.20 (relating to taxes), shall survive the
Closing until the later of the expiration of twenty four months from the Closing
Date or the expiration of the last day of the statute of limitations applicable
to any action against TEXEN based upon the non-payment of taxes, or other
violation of the Code, which occurred prior to the Closing Date. Except as set
forth above, the representations and warranties and covenants of TEXEN, the
TEXEN INSIDERS, PARTNERS, the PARTNERS INSIDER and the Sellers contained in this
Agreement shall survive the Closing until the expiration of twenty-four months
from the Closing Date. No claim for indemnity with respect to breaches of
representations and warranties may be brought by any party hereto, other than a
claim for fraud or intentional misrepresentation, after expiration of the
applicable survival period therefore as set forth in this Section 5.1

ARTICLE 5.2
Investigation. The representations, warranties, covenants and agreements set
forth in this Agreement shall not be affected or diminished in any way by any
investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made. All statements contained herein or in any schedule,
certificate, exhibit, list or other document required to be delivered pursuant
hereto, shall be deemed to be representations and warranties for purposes of
this Agreement; provided, that any knowledge or materiality qualifications
contained herein shall be applicable to such other documents.

ARTICLE 5.3
Indemnification. Each of the TEXEN INSIDERS and TEXEN, jointly and severally
agrees to indemnify and hold harmless each of the PARTNERS INSIDER, PARTNERS,
their affiliates, each of their officers, directors, employees and agents and
their respective successors and assigns and the Sellers and each of their
officers, directors, employees and agents and their respective successors and
assigns, from and against any losses, damages, costs or expenses (including
reasonable legal fees and expenses) which are caused by or arise out of (i) any
breach or default in the performance by any of the TEXEN INSIDERS or TEXEN of
any covenant or agreement made by any of the TEXEN INSIDERS or TEXEN in this
Agreement; (ii) any breach of warranty or representation made by any of the
TEXEN INSIDERS or TEXEN in this Agreement; and (iii) any and all Litigations
incident to any of the foregoing. PARTNERS and the PARTNERS INSIDER agree to
indemnify and hold harmless each of the TEXEN INSIDERS and TEXEN, their
affiliates, each of their officers,

 

-25-

--------------------------------------------------------------------------------

directors, employees and agents and their respective successors and assigns,
from and against any losses, damages, or expenses which are caused by or arise
out of (i) any breach or default in the performance by any of the PARTNERS
INSIDER, PARTNERS or the Sellers of any covenant or agreement made by any of the
PARTNERS INSIDER, PARTNERS or the Sellers in this Agreement; (ii) any breach of
warranty or representation made by any of the PARTNERS INSIDER, PARTNERS or the
Sellers in this Agreement; and (iii) any and all Litigations incident to any of
the foregoing. PARTNERS and the PARTNERS INSIDER agree to indemnify and hold
harmless each of the Sellers, and each of their officers, directors, employees
and agents and their respective successors and assigns, from and against any
losses, damages, costs or expenses (including reasonable legal fees and
expenses) which are caused by or arise out of: (i) any breach or default in the
performance by any of the PARTNERS INSIDER or PARTNERS of any covenant or
agreement made by any of the PARTNERS INSIDER or PARTNERS in this Agreement;
(ii) any breach of warranty or representation made by any of the PARTNERS
INSIDER or PARTNERS in this Agreement; and (iii) any and all Litigations
incident to any of the foregoing. No party to this Agreement shall be entitled
to indemnification from any of the Sellers pursuant to Section 5.3 hereto or any
other provision of this Agreement or of the Purchaser Documents.

ARTICLE 5.4
Indemnity Procedure. A party or parties hereto agreeing to be responsible for or
to indemnify against any matter pursuant to this Agreement is referred to herein
as the "Indemnifying Party" and the other party or parties claiming indemnity is
referred to as the "Indemnified Party."

(1)   An Indemnified Party under this Agreement shall, with respect to claims
asserted against such party by any third party, give written notice to the
Indemnifying Party of any liability which might give rise to a claim for
indemnity under this Agreement within sixty (60) business days of the receipt of
any written claim from any such third party, but not later than twenty (20) days
prior to the date any answer or responsive pleading is due, and with respect to
other matters for which the Indemnified Party may seek indemnification, give
prompt written notice to the Indemnifying Party of any liability which might
give rise to a claim for indemnity; provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are materially prejudiced.

(2)   The Indemnifying Party shall have the right, at its election, to take over
the defense or settlement of such claim by giving written notice to the
Indemnified Party at least fifteen (15) days prior to the time when an answer or
other responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party's approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties

 

-26-

--------------------------------------------------------------------------------

and representation of both parties by the same counsel would be inappropriate.
If the Indemnifying Party does not make such election, or having made such
election does not, in the reasonable opinion of the Indemnified Party proceed
diligently to defend such claim, then the Indemnified Party may (after written
notice to the Indemnifying Party), at the expense of the Indemnifying Party,
elect to take over the defense of and proceed to handle such claim in its
discretion and the Indemnifying Party shall be bound by any defense or
settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim.

(3)   The parties agree to cooperate in defending such third party claims and
the Indemnified Party shall provide such cooperation and such access to its
books, records and properties as the Indemnifying Party shall reasonably request
with respect to any matter for which indemnification is sought hereunder; and
the parties hereto agree to cooperate with each other in order to ensure the
proper and adequate defense thereof.

(4)   With regard to claims of third parties for which indemnification is
payable hereunder, such indemnification shall be paid by the Indemnifying Party
upon the earlier to occur of: (i) the entry of a judgment against the
Indemnified Party and the expiration of any applicable appeal period, or if
earlier, five (5) days prior to the date that the judgment creditor has the
right to execute the judgment; (ii) the entry of an unappealable judgment or
final appellate decision against the Indemnified Party; or (iii) a settlement of
the claim. Notwithstanding the foregoing, provided that there is no dispute as
to the applicability of indemnification, the reasonable expenses of counsel to
the Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party if such expenses are a liability of the Indemnifying Party. With regard to
other claims for which indemnification is payable hereunder, such
indemnification shall be paid promptly by the Indemnifying Party upon demand by
the Indemnified Party.

ARTICLE 5.5
General Release. As additional consideration for the sale of the [PARTNERS
Stock] pursuant to this Agreement, each of the TEXEN INSIDERS hereby
unconditionally and irrevocably releases and forever discharges, effective as of
the Closing Date, TEXEN and its officers, directors, employees and agents, from
any and all rights, claims, demands, judgments, obligations, liabilities and
damages, whether accrued or unaccrued, asserted or unasserted, and whether known
or unknown, relating to TEXEN which ever existed or now exist, by reason of any
tort, breach of contract, violation of law or other act or failure to act which
shall have occurred at or prior to the Closing Date, or in relation to any other
liabilities of TEXEN to the TEXEN INSIDERS. The TEXEN INSIDERS expressly intend
that the foregoing release shall be effective regardless of whether the basis
for any claim or right hereby released shall have been known to or anticipated
by the TEXEN INSIDERS. Notwithstanding the foregoing or anything else to the
contrary contained herein, the foregoing provisions of this Section 5.5 shall
not apply to claims against PARTNERS for indemnification pursuant to this
Article V to the extent applicable.

 

-27-

--------------------------------------------------------------------------------

ARTICLE VI - Closing; Deliveries; Conditions Precedent

ARTICLE 6.1
Closing; Effective Date. All proceedings taken and all documents executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.

ARTICLE 6.2
Deliveries

At Closing, TEXEN shall deliver the following documents to PARTNERS:

(1)   the certificates representing the Consideration Shares;

(2)   the minute books of TEXEN, including its corporate seals, unissued stock
certificates, stock registers,                Articles of Incorporation, Bylaws
and corporate minutes approving the terms and conditions of this                
   Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and            thereby;

(3)   certificates issued by the Secretary of State of Nevada as to the good
standing of TEXEN in its jurisdiction        of incorporation and certifying its
Articles of Incorporation;

(4)   the consents of any third party including, but not limited to, parties to
any of the Material Agreements                whose consent is required under
the terms of any such Material Agreement or otherwise;

(5)   the certificates referred to in Section 6.3(4): and,

(6)   such other documents and instruments as PARTNERS or any of the Sellers may
reasonably request.

At Closing, PARTNERS shall deliver the following documents to TEXEN:

(1)   the Certificates of PARTNERS Stock to be delivered to TEXEN;

(2)   a certificate of the Secretary of State of the State of Texas, as of a
recent date, as to the good standing of          PARTNERS and certifying its
Certificate of Incorporation;

(3)   a certificate, dated the Closing Date, of an officer of PARTNERS setting
forth that authorizing resolutions          were adopted by PARTNERS' Boards of
Directors, approving the terms and conditions of this Agreement        and the
other documents contemplated hereby and the transactions contemplated hereby and
thereby;

(4)   the certificates referred to in Section 6.4(4); and,

(5)   such other documents and instruments as TEXEN may reasonably request.

 

-28-

--------------------------------------------------------------------------------

ARTICLE 6.3
Conditions Precedent to the Obligations of PARTNERS and Each of the Sellers.
Each and every obligation of PARTNERS and each of the Sellers to consummate the
transactions described in this Agreement and any and all liability of PARTNERS
or the PARTNERS INSIDER to TEXEN shall be subject to the fulfillment on or
before the Closing Date of the following conditions precedent:

(1)   Representations and Warranties True. Each of the representations and
warranties of TEXEN and the TEXEN INSIDERS contained herein or in any
certificate or other document delivered pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects as of the Closing Date with the same force and effect
as though made on and as of such date.

(2)   Performance. TEXEN and the TEXEN INSIDERS shall have performed and
complied in all material respects with all of the agreements, covenants and
obligations required under this Agreement to be performed or complied with by
them on or prior to the Closing Date.

(3)   No Material Adverse Change. Except as expressly permitted or contemplated
by this Agreement, no event or condition shall have occurred which has adversely
affected or may adversely affect in any respect the condition (financial or
otherwise) of TEXEN.

(4)   TEXEN's Certificate. TEXEN shall have delivered to PARTNERS and each of
the Sellers a certificate dated the Closing Date, certifying that the conditions
specified in Section 6.3(1), (2) and (3) above have been fulfilled and as to
such other matters as PARTNERS or any Seller may reasonably request.

(5)   No Litigation. No litigation, arbitration or other legal or administrative
proceeding shall have been commenced or be pending by or before any court,
arbitration panel or governmental authority or official, and no statute, rule or
regulation of any foreign or domestic, national or local government or agency
thereof shall have been enacted after the date of this Agreement, and no
judicial or administrative decision shall have been rendered which enjoins or
prohibits, or seeks to enjoin or prohibit, the consummation of all or any of the
transactions contemplated by this Agreement.

(6)   Cancellation of Shares. 4,000,000 shares of Common Stock owned by HARRY P.
GAMBLE at closing. Such shares shall have been cancelled and added back to the
authorized but unissued common stock of TEXEN prior to Closing.

(7)   Consents. TEXEN shall have obtained all authorizations, consents, waivers
and approvals as may be required to consummate the transactions contemplated by
this Agreement including, but not limited to, those with respect to any Material
TEXEN Agreement.

(8)   Due Diligence Review. PARTNERS and the Sellers shall have completed their
due diligence investigation of TEXEN and the TEXEN INSIDERS to their
satisfaction, in their sole and absolute discretion.

 

-29-

--------------------------------------------------------------------------------

(9)   Signatures of Sellers. Sellers representing a minimum of fifty percent
(50%) of the PARTNERS Stock issued and outstanding at the Closing Date shall
have executed this Agreement.

ARTICLE 6.4
Conditions Precedent to the Obligations of TEXEN. Each and every obligation of
TEXEN to consummate the transactions described in this Agreement and any and all
liability of TEXEN or the TEXEN INSIDERS to PARTNERS, the PARTNERS INSIDER and
the Sellers shall be subject to the fulfillment on or before the Closing Date of
the following conditions precedent:

(1)   Representations and Warranties True. Each of the representations and
warranties of PARTNERS and the PARTNERS INSIDER contained herein or in any
certificate or other document delivered pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be true and correct
in all material respects as of the Closing Date with the same force and effect
as though made on and as of such date.

(2)   Performance. PARTNERS and the PARTNERS INSIDER shall have performed and
complied in all material respects with all of the agreements, covenants and
obligations required under this Agreement to be performed or complied with by it
on or prior to the Closing Date.

(3)   No Material Adverse Change. Except as expressly permitted or contemplated
by this Agreement, no event or condition shall have occurred which has adversely
affected or may adversely affect in any respect the condition (financial or
otherwise) of PARTNERS.

(4)   PARTNERS' Certificate. PARTNERS shall have delivered to TEXEN, a
certificate addressed to TEXEN executed by PARTNERS' Chief Executive Officer,
dated the Closing Date, certifying that the conditions specified in Sections
6.4(1), (2) and (3) above have been fulfilled.

(5)   No Litigation. No litigation, arbitration or other legal or administrative
proceeding shall have been commenced or be pending by or before any court,
arbitration panel or governmental authority or official, and no statute, rule or
regulation of any foreign or domestic, national or local government or agency
thereof shall have been enacted after the date of this Agreement, and no
judicial or administrative decision shall have been rendered which enjoins or
prohibits, or seeks to enjoin or prohibit, the consummation of all or any of the
transactions contemplated by this Agreement.

(6)   Consents. PARTNERS shall have obtained all authorizations, consents,
waivers and approvals as may be required to consummate the transactions
contemplated by this Agreement, including but not limited to, those with respect
to any Material Agreement of PARTNERS.

(7)   Signatures of Sellers. Sellers representing a minimum of fifty percent
(50%) of the PARTNERS Stock issued and outstanding at the Closing Date shall
have executed this Agreement.

ARTICLE 6.5
Best Efforts. Subject to the terms and conditions provided in this Agreement,
each of the parties, excluding the Sellers, shall use their respective best
efforts in good faith to take or cause to be taken as promptly as practicable
all reasonable actions that are within its power to cause to be fulfilled those
of the conditions precedent to its obligations or the obligations of the other
parties to consummate the transactions contemplated by this Agreement that are
dependent upon its actions, including obtaining all necessary consents,
authorizations, orders, approvals and waivers.

 

-30-

--------------------------------------------------------------------------------

ARTICLE 6.6
Termination. This Agreement and the transactions contemplated hereby may be
terminated (i) at any time by the mutual consent of the parties hereto; (ii) by
PARTNERS, or by TEXEN, if the Closing has not occurred on or prior to August 31,
2002 (such date of termination being referred to herein as the "Termination
Date"), provided the failure of the Closing to occur by such date is not the
result of the failure of the party seeking to terminate this Agreement to
perform or fulfill any of its obligations hereunder; (iii) by PARTNERS or (upon
the vote of a majority thereof) the Sellers at any time at or prior to Closing
in their sole discretion if (1) any of the representations or warranties of
TEXEN or the TEXEN INSIDERS in this Agreement are not in all material respects
true, accurate and complete or if TEXEN or the TEXEN INSIDERS breach in any
material respect any covenant contained in this Agreement, provided that such
misrepresentation or breaches is not cured within ten (10) business days after
notice thereof, but in any event prior to the Termination Date or (2) any of the
conditions precedent to PARTNERS' obligations to conduct the Closing have not
been satisfied by the date required thereof; (iv) by TEXEN at any time at or
prior to Closing in its sole discretion if (1) any of the representations or
warranties of PARTNERS, the PARTNERS INSIDER or the Sellers in this Agreement
are not in all material respects true, accurate and complete or if PARTNERS or
the PARTNERS INSIDER breach in any material respect any covenant contained in
this Agreement, provided that such misrepresentation or breach is not cured
within ten (10) business days after notice thereof, but in any event prior to
the Termination Date or (2) any of the conditions precedent to PARTNERS'
obligations to conduct the Closing have not been satisfied by the date required
thereof. If this Agreement is terminated pursuant to this Section 6.6, written
notice thereof shall promptly be given by the party electing such termination to
the other party and, subject to the expiration of the cure periods provided in
clauses (iii) and (iv) above, if any, this Agreement shall terminate without
further actions by the parties and no party shall have any further obligations
under this Agreement. Notwithstanding the preceding sentence, the respective
obligations of the parties under Sections 7.1 shall survive the termination of
this Agreement. Notwithstanding anything to the contrary contained herein, if
the termination of this Agreement is a result of the willful misrepresentation,
willful inaccuracy or omission in a representation, willful breach of warranty,
fraud or any willful failure to perform or comply with any covenant or agreement
contained herein, the aggrieved party shall be entitled to recover from the
non-performing party all out-of-pocket expenses which such aggrieved party has
incurred and the termination of this Agreement shall not be deemed or construed
as limiting or denying any other legal or equitable right or remedy of such
party.

ARTICLE VII - Covenants

ARTICLE 7.1
General Confidentiality. The TEXEN INSIDERS, severally and not jointly, and
TEXEN shall not, at any time after the Closing Date, disclose, directly or
indirectly, to any Person, or use or purport to authorize any Person to use any
confidential or proprietary information with respect to PARTNERS, whether or not
for an TEXEN Insider's or TEXEN's own benefit, without the prior written consent
of PARTNERS or unless required by law.

 

-31-

--------------------------------------------------------------------------------

ARTICLE 7.2
Continuing Obligations. The restrictions set forth in Sections 7.1 are
considered by the parties to be reasonable for the purposes of protecting
PARTNERS. The TEXEN INSIDERS, TEXEN and PARTNERS acknowledge that PARTNERS would
be irreparably harmed and that monetary damages would not provide an adequate
remedy to PARTNERS in the event the covenants contained in Section 7.1 were not
complied with in accordance with their terms. Accordingly, TEXEN INSIDERS and
TEXEN agree that any breach or threatened breach by any of them of any provision
of Section 7.1 shall entitle PARTNERS to injunctive and other equitable relief
to secure the enforcement of these provisions, in addition to any other remedies
(including damages) which may be available to PARTNERS. It is the desire and
intent of the parties that the provisions of Section 7.1 be enforced to the
fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought. If any provision of Section 7.1 are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties. In addition, if any party brings an action to enforce Section 7.1
hereof or to obtain damages for a breach thereof, the prevailing party in such
action shall be entitled to recover from the non-prevailing party all reasonable
attorney's fees and expenses incurred by the prevailing party in such action.

ARTICLE 7.3
Tax Treatment. Neither TEXEN, the TEXEN INSIDERS, PARTNERS, the PARTNERS INSIDER
nor the Sellers will knowingly take any action, written or otherwise, which
would result in the transactions contemplated by this Agreement not being
accounted for as a tax-free exchange pursuant to Section 368(a)(1)(B) of the
Code.

ARTICLE VIII - Miscellaneous

ARTICLE 8.1
Notices. Any notice, demand, claim or other communication under this Agreement
shall be in writing and delivered personally or sent by certified mail, return
receipt requested, postage prepaid, or sent by facsimile or prepaid overnight
courier to the parties at the addresses as follows (or at such other addresses
as shall be specified by the parties by like notice):

If to TEXEN:

TEXEN OIL & GAS, INC.
10605 Grant Road, Suite 207
Houston, Texas 77070

 

If to TEXEN INSIDERS:

Mr. ROBERT BAKER
885 Pyrford Rd.
West Vancouver, British Columbia
Canada V7S 2A2

 

-32-


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Mr. PAUL LEMMON
205 Woodlawn Lane
Fredericton, New Brunswick
Canada E3C 1J6

 

 

If to PARTNERS and PARTNERS INSIDER:

TEXAS GOHLKE PARTNERS, INC.
7700 San Felipe, Suite 500
Houston, Texas 77063
Attn: HARRY P. GAMBLE IV

 

 

 

If to Sellers:

See addresses on attached schedule.

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

ARTICLE 8.2
Entire Agreement; Incorporation. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein.

ARTICLE 8.3
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

ARTICLE 8.4
Assignment. This Agreement may not be assigned by any party without the written
prior consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

ARTICLE 8.5
Waiver and Amendment. Any representation, warranty, covenant, term or condition
of this Agreement which may legally be waived, may be waived, or the time of
performance thereof extended, at any time by the party hereto entitled to the
benefit thereof, and any term, condition or covenant hereof (including, without
limitation, the period during which any condition is to be satisfied or any
obligation performed) may be amended by the parties thereto at any time. Any
such waiver, extension or

 

-33-

--------------------------------------------------------------------------------

amendment shall be evidenced by an instrument in writing executed on behalf of
the party against whom such waiver, extension or amendment is sought to be
charged. No waiver by any party hereto, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of such
party's rights under such provisions at any other time or a waiver of such
party's rights under any other provision of this Agreement. No failure by any
party thereof to take any action against any breach of this Agreement or default
by another party shall constitute a waiver of the former party's right to
enforce any provision of this Agreement or to take action against such breach or
default or any subsequent breach or default by such other party.

ARTICLE 8.6
No Third Party Beneficiary. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement, except as otherwise provided herein.

ARTICLE 8.7
Severability. In the event that any one or more of the provisions contained in
this Agreement, or the application thereof, shall be declared invalid, void or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such invalid, void or unenforceable provision with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid, void or unenforceable provision.

ARTICLE 8.8
Expenses. Except as otherwise provided herein, each party agrees to pay, without
right of reimbursement from the other party, the costs incurred by it incident
to the performance of its obligations under this Agreement and the consummation
of the transactions contemplated hereby, including, without limitation, costs
incident to the preparation of this Agreement, and the fees and disbursements of
counsel, accountants and consultants employed by such party in connection
herewith.

ARTICLE 8.9
Headings. The table of contents and the section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of any provisions of this Agreement.

ARTICLE 8.10
Other Remedies; Injunctive Relief. Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and

 

-34-

--------------------------------------------------------------------------------

provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity. In any action at law or suit in equity to enforce
this Agreement or the rights of the parties hereunder, the prevailing party in
any such action or suit shall be entitled to receive a reasonable sum for its
attorneys' fees and all other reasonable costs and expenses incurred in such
action or suit.

ARTICLE 8.11
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Facsimile signatures shall be deemed valid and
binding.

ARTICLE 8.12
Remedies Exclusive. Except in the case of fraud or equitable remedies expressly
provided for herein, the parties acknowledge and agree that the indemnification
provisions set forth in Article V of this Agreement constitute the parties' sole
and exclusive remedy with respect to any and all claims relating to the
transactions contemplated by this Agreement.

ARTICLE 8.13
Governing Law. This Agreement has been entered into and shall be construed and
enforced in accordance with the laws of the State of Nevada, without reference
to the choice of law principles thereof.

ARTICLE 8.14
Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of Nevada. The parties to this Agreement agree that
any breach of any term or condition of this Agreement shall be deemed to be a
breach occurring in the State of Nevada by virtue of a failure to perform an act
required to be performed in the State of Nevada and irrevocably and expressly
agree to submit to the jurisdiction of the courts of the State of Nevada for the
purpose of resolving any disputes among the parties relating to this Agreement
or the transactions contemplated hereby. The parties irrevocably waive, to the
fullest extent permitted by law, any objection which they may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any judgment entered by any court in respect
hereof brought in the State of Nevada, and further irrevocably waive any claim
that any suit, action or proceeding brought in the State of Nevada, has been
brought in an inconvenient forum.

ARTICLE 8.15
Participation of Parties. The parties hereby agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding, or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.

 

-35-

--------------------------------------------------------------------------------

ARTICLE 8.16
Further Assurances. The parties hereto shall deliver any and all other
instruments or documents reasonably required to be delivered pursuant to, or
necessary or proper in order to give effect to, all of the terms and provisions
of this Agreement including, without limitation, all necessary stock powers and
such other instruments of transfer as may be necessary or desirable to transfer
ownership of the PARTNERS Common Stock.

ARTICLE 8.17
Publicity. No public announcement or other publicity concerning this Agreement
or the transactions contemplated hereby shall be made without the prior written
consent of both PARTNERS and TEXEN as to form, content, timing and manner of
distribution. Nothing contained herein shall prevent any party or its Affiliates
or Subsidiaries from making any filing required by federal or state securities
laws or stock exchange rules.

ARTICLE 8.18
Limited Recourse. Notwithstanding anything in this Agreement or any of the
Purchaser Documents to the contrary, the obligations of each of the Sellers
hereunder and under any of the Purchaser Documents shall be without recourse to
any partner or Affiliate of any Seller or their respective partners, officers,
directors, employees or agents or to any other Sellers and shall be limited to
the Consideration Shares actually received by such Seller (or, if applicable,
the net proceeds received upon any sale thereof). The parties to this Agreement
agree that none of the Sellers can be held liable for any breaches of any of the
representations, warranties, covenants or agreements made by PARTNERS or any
other Person pursuant to this Agreement or in connection herewith.

 

 

-36-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have each executed and delivered this Agreement as of the
day and year first above written.



 

TEXEN OIL & GAS, INC.

 


By:


/s/ R. M. Baker

 

Name:

ROBERT BAKER

 

Title:

 


 


TEXEN INSIDERS

 


 


/s/ Paul Lemmon
PAUL LEMMON

 


 


/s/ R. M. Baker
ROBERT BAKER


 


TEXAS GOHLKE PARTNERS, INC.

 


By:


/s/ H. P. Gamble, IV

 

Name:

HARRY P. GAMBLE, IV

 

Title:

President


 


PARTNERS INSIDER

 


 


/s/ H. P. Gamble, IV
HARRY P. GAMBLE, IV


 


SELLERS

 


 


FOR BIG GUYS, LLC

 


 


 


/s/ Daniel Rooney
Daniel Rooney

 


 


 


/s/ E. Francine Rooney
E. Francine Rooney

 

-37-

--------------------------------------------------------------------------------

 


 


THE CAPSS TRUST

 


 


 


/s/ Robert H. Ferrin
Robert H. Ferrin, Trustee

 


 


/s/ John L. Carroll
John L. Carroll

 


 


/s/ Sonia W. Carroll
Sonia W. Carroll

 


 


/s/ Timothy J. Flaherty
Timothy J. Flaherty

 


 


FOR FORLOCK INDUSTRIES, LTD.

 


 


 


/s/ Michael M. Moss
Michael M. Moss, President

 


 


/s/ John Robert Heap
John Robert Heap

 


 


FOR J & R LEASING

 


 


 


/s/ Steven J. Perkins
Steven J. Perkins, General Partner

 


 


FOR EVIG KONSTEN, L.P.

 


 


 


/s/ Kenneth Johnson
Kenneth Johnson, Partner

 


 


/s/ Deborah Merrell
Deborah Merrell

 


 


/s/ Sidney Meyers
Sidney Meyers

 


 


/s/ Anna Meyers
Anna Meyers

 


 


/s/ Kent Olsen
Kent Olsen

 


 


/s/ Greg E. Perkins
Greg E. Perkins

 


 


FOR QWESTAR RESOURCES, F.L.P.

 


 


 


/s/ James S. Cuff
James S. Cuff

 

-38-

--------------------------------------------------------------------------------

 


 


THE RED ARROW TRUST BY:

 


 


 


/s/ Merle G. Halls
Merle G. Halls, Trustee

 


 


 


/s/ Marilyn L. Halls
Marilyn L. Halls, Trustee

 


 


FOR ROMER, L.P.

 


 


 


/s/ Robert O'Cummins
Robert O'Cummins, General Partner

 


 


/s/ Daniel Rooney
Daniel Rooney

 


 


/s/ E. Francine Rooney
E. Francine Rooney

 


 


/s/ Jacob Yetter
Jacob Yetter

 

 

-39-

--------------------------------------------------------------------------------




SCHEDULE A


TEXAS GOHLKE PARTNERS, INC.
SHAREHOLDERS OF RECORD

 

NAME AND ADDRESS

SHARES

 

 

Sanka Exploration Company
7700 San Felipe, Suite 500
Houston, TX 77063

485


Forlok Industries, LTD
2700 Everett Dr.
Reno, NV 89503


10


Big Guys, L.L.C.
2532 E. Pueblo Ave.
Mesa, AZ 85204


10


Daniel J. and Francine Rooney
2532 E. Pueblo Ave.
Mesa, AZ 85204


10


Capss Trust
1335 E. Anasazi St.
Mesa, AZ 85203


30


Jacob Yetter
2247 E. Mallory Cir.
Mesa, AZ 85213


30


Tim Flaherty
560 E. San Angelo
Gilbert, AZ 85234


10


Red Arrow Trust
2509 E. Edgewood
Mesa, AZ 85204


50


John L. Carroll
5525 E. Dolphin Ave.
Mesa, AZ 85206


15


Don L. Carroll
5525 E. Dolphin Ave.
Mesa, AZ 85206


65


-40-

--------------------------------------------------------------------------------

SCHEDULE A


Deborah A. Merrell
4318 E. Edgewood
Mesa, AZ 85206


10


Romer, L.P.
591 E. Mesa Vista
Mesa, AZ 85203


10


J&R Leasing
P.O. Box 1422
Mesa, AZ 85211-1422


10


Greg E. Perkins
P.O. Box 1422
Mesa, AZ 85211-1422


20


Qwestar Resources, F.L.P.
P.O. Box 3424
Show Low, AZ 85902


100


Kent N. Olsen
P.O. Box 31010
Mesa, AZ 85275


20


Evig Konsten, L.P.
2152 E. Calle Maderas
Mesa, AZ 85213


100


John Robert Heap
4040 E. Hackamore Cir.,
Mesa, AZ 85205


10


Sidney T. and Anna Myers
4116 W.Craig Dr., Ste. 103
N. Las Vegas, NV 89032


5

 

 

TOTAL

1000      

 

 

-41-

--------------------------------------------------------------------------------